DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s information disclosure statement filed 6/11/19 has been received and made of record.  Note the acknowledged PTO-1449 enclosed herewith. 

Election/Restriction
This application contains claims directed to the following patentably distinct species: I. a compression bandage (A61F2013/000119,0028); II. a wrap (A61F13/00); III. brace (A61f5/00); IV. a sleeve (A61F2013/00093); V. a legging (A41D17/02); and VI. a sock (A41B11/00). The species are independent or distinct because the claims recited mutually exclusive characteristics of such species, for example, the species are directed to independent species such as a wrap, a brace, a sleeve, a legging and a sock all of which have separate and independent classifications and uses on the body of the user In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which claims 1 and 6-15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
 the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a return voice mail conversation from David Staple on April 7, 2021 a provisional election was made without traverse to prosecute the invention of a wrap, group II, claims 1, 2 and 6-15 are readable thereon.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3-5 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites “Provided herein” which is implied.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: page 2, line 16 “story” should read --store--.  Appropriate correction is required.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 13 (the second occurrence) been renumbered 15.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
As regards claim 12, “said sensor” in line 2 lacks proper antecedent basis and is therefore indefinite.
As regards claim 13, “The method” lacks proper antecedent basis.  Further, it is unclear to the Office if Applicant is claiming a method or apparatus since method claim 13 depends from apparatus claim.

Claim Interpretation
For the purpose of compact prosecution, the examiner will interpret renumbered claim 13 (now claim 15) as depending from claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2005/0075593 (“Smith et al.”).
As regards claim 1, Smith et al. discloses devices a self-contained heating and cooling orthopedic brace that anticipates Applicant’s presently claimed invention.  More specifically, Smith et al. discloses a medical device (100) comprising an elastic material (para. [0055] discloses main body 105 is constructed from neoprene, which is polychloroprene rubber, a well-known elastomer), wherein at least a portion of said elastic material comprises thermally conductive material (see para. [0059] which discloses that front panel 130 must be thin to allow heat and cold and cool to flow freely through it, therefore it is thermally conductive based upon Applicant’s definition in the specification at page 3, lines 25-26; or alternatively strips 210 are thermally conductive, see para. [0072]).
As regards claim 2, Smith et al. discloses the device of claim 1, wherein said medical device is selected from the group consisting of a compression bandage, a wrap, a brace, a sleeve, a legging, or a sock (as can be read from para. [0053], lines 6-11, brace 100 has straps that wrap around the user’s leg, thereby being a wrap).
As regards claim 6, Smith et al. discloses the device of claim 1, wherein said thermally conductive material comprises a thermal conductor integrated into the material or the device or in a coating (front panel 130, as can be seen from Fig. 2, is integrated into device 100).
As regards claim 7, Smith et al. discloses the device of claim 6, wherein said thermal conductor comprises a metal (see para. [0072], strips 121 are constructed from metal sheets or mesh such as copper or aluminum).
As regards claim 11. Smith et al. discloses a system, comprising: a) the device of claim 1 (see note the rejection of claim 1 above); and b) a cooling component (135, 140, 200, see Figs. 2, 3, and paras. [0056],[0091].
As regards claim 14, Smith et al. discloses inherently discloses a method of cooling a body part comprising: contacting said body part with the system of claim 11 under conditions such that said body part is cooled (see the rejection of claim 11 above, and para. 0056 and 0061; the device is a heating and cooling brace; as the user dons and doffs the brace, the brace is securely fitted around a user’s leg and knee for general support as well as good thermal contact for heating and cooling).
As regards claim 15, Smith et al. discloses the method of claim 14, wherein said body part is a joint or limb (para. [0061] disclose use on the leg which is a limb).

Claim(s) 1, 6, 8-11 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017120682 A1 (“Davidson et al.”) 
As regards claim 1, Davidson et al. discloses polymer gel products with physiological and biomechanical benefits and/or monitoring that anticipate Applicant’s 
Alternatively, Davidson et al. discloses polymer gel products with physiological and biomechanical benefits and/or monitoring that anticipate Applicant’s presently claimed invention.  More specifically, Davidson et al. discloses a medical device (compression wrap 200, see Figs. 1A-1C) comprising an elastic material (backing member 210 constructed from one or more of polyester, Rayon, Nylon and Spandex, a known elastic material, para. [0109], lines 1-11), wherein at least a portion of said elastic material comprises thermally conductive material (gel band 220 of a visco-elastic polymer gel see the abstract and para. [0096]); the gel is constructed from a certain polymer formulation that has a selected thermal conductivity (para. [0101], lines 1-6).  It must be noted that the gel band is permanently bonded to the backing member (para. [0101], lines 1-12).
As regards claim 6, Davidson et al. discloses the device of claim 1, wherein the thermal conductive material comprises a thermal conductor, rayon, an inherent and well known thermal conductive fabric.
 Alternatively, as regards claim 6, Davidson et al. discloses the device of claim 1, wherein said thermally conductive material comprises a thermal conductor (a visco-
As regards claim 8, Davidson et al. discloses the device of claim 6, wherein said thermally conductive material comprises thermally conductive fabric (rayon renders the backing thermally conductive).
As regards claim 9, Davidson et al. discloses the device of claim 6, wherein all of said medical device (compression wrap 100) is comprises a thermally conductive material as the entire wrap is constructed from a VEP).
As regards claim 10, Davidson et al. discloses the device of claim 1, wherein said device further comprises a sensor configured to detect pressure or temperature (sensors 360, 370) of a body part (see para. [0113]).
As regards claim 11, Davidson et al. discloses a system, comprising: a medical device (compression wrap 200, see Figs. 1A-1C) comprising an elastic material (backing member 210 constructed from one or more of polyester, Rayon, Nylon and Spandex, a known elastic material, para. [0109], lines 1-11), wherein at least a portion of said elastic material comprises thermally conductive material (rayon, is an inherent and well known thermally conductive fabric material); and a cooling component (gel band 220 of a visco-elastic polymer gel that can be cooled, see the abstract and paras. [0049] and [0096]); the gel is constructed from a certain polymer formulation that has a selected thermal conductivity (para. [0101], lines 1-6).  It must be noted that the gel band is permanently bonded to the backing member (para. [0101], lines 1-12).
As regards claim 13, Davidson et al. discloses the system of claim 11, wherein said cooling component comprises a chemical cooling material (constituted by the visco-elastic polymer gel) or ice.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al.
As regards claim 12, Davidson et al. discloses the system of claim 11, except wherein said system further comprises an electronic component configured to receive information from a sensor and display or transmit said information.  However, in an alternative embodiment (embodiment of compressive wrap 300), Davidson et al. discloses pressure and temperatures sensors embedded in the gel in order to monitor one or more physiological and biomechanical parameters of the user of the compression wrap (see para. [0112], lines 1-7). Also disclosed is that the sensor output may be transmitted to a receiver for display or further processing (see para. [0114]).
In view of the embodiment of wrap (300), it would have been obvious to one having ordinary skill in the art to add temperature and/or pressure sensors to the embodiment of wrap (200) in order to monitor one or more physiological and biomechanical parameters of the user of the compression wrap and further obvious to transmit the sensor output to a receiver for display or further processing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses medical devices comprising thermally conductive material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM M LEWIS/Primary Examiner, Art Unit 3786